Citation Nr: 1802648	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee disability.

2. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran was a member of the National Guard between January 1983 and January 1989 and had periods of active duty for training (ACDUTRA) from June 16, 1983 to August 6, 1983 and June 21, 1984 to August 9, 1984.  He also had periods of inactive duty training (INACDUTRA) in the National Guard.  The Veteran received multiple awards and medals including the Army Reserve Components Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a low back condition, and a February 2014 rating decision, which denied service connection for a bilateral foot disability.

This matter was previously before the Board in February 2013, December 2013, April 2016, and July 2017 for further evidentiary development.  In April 2016, the Board remanded the case to schedule a Travel Board hearing.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding his claim for service connection for a low back disorder and a bilateral foot disability.  A transcript of the hearing is of record.

In July 2017, the Board remanded the case for a VA examination to determine the etiology of the Veteran's low back disorder and bilateral foot disability.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran's current low back disability, diagnosed as degenerative arthritis of the lumbar spine, is not attributable to an event, injury, or disease during ACDUTRA service, is not related to an injury during INACDUTRA service, and is not caused or aggravated by a service-connected disability.

2. The Veteran's current foot disability, diagnosed as plantar fasciitis, is not attributable to an event, injury, or disease during ACDUTRA service and is not related to an injury during INACDUTRA service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disability, characterized as degenerative arthritis of the lumbar spine, are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for entitlement to service connection for a bilateral foot disability, characterized as bilateral plantar fasciitis, are not met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.  By correspondence dated in May 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

In regards to his low back disorder, the Veteran underwent VA examinations in March 2013 and August 2017.  The August 2017 examination is adequate for purposes of this decision.  Additional examination is not needed.

In regards to his bilateral foot disability, the Veteran underwent VA examinations in September 2011 and August 2017.  The August 2017 examination is adequate for purposes of this decision.  Additional examination is not needed.

In March 2017, VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 496-497 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues being decided.  Stegall, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.


II. Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service not only includes any period of active duty, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505; 38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  This refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505; 38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  This refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

To the extent a claimant is alleging that he has an injury or disease incurred or aggravated during his time in the National Guard, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Without the status as a Veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id. at 48.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran's DD-214 demonstrates he had a period of ACDUTRA as a member of the Army National Guard from June 16, 1983 to August 1983 and June 21, 1984 to August 9, 1984.  Therefore, none of the above presumptions apply to the Veteran's claim.

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 446-449 (1995) (en banc).

III. Service Connection for a Low Back Disorder

The Veteran seeks service connection for his low back disorder.  The Veteran asserts that his low back disorder is etiologically related to his service-connected bilateral knee disorder.  During the March 2017 Board hearing, the Veteran testified that he had been working in construction with his father since the 1970s and had never injured his back while working in construction.  However, he began to notice back pain in 1992 to 1994, while he was working in construction, and began treatment with a chiropractor and took over-the-counter medication for his back pain.  The Veteran testified that he had two surgeries on his knees in approximately 2005 and 2006.  The rehabilitation specialist he saw after he had surgery on his knees told the Veteran that he had an altered gait due to his bilateral knee disability and bilateral foot disorder, and the altered gait caused his low back disorder.

The Veteran was a member of the National Guard between January 1983 and January 1989 and had periods of active duty for training (ACDUTRA) from June 16, 1983 to August 6, 1983 and June 21, 1984 to August 9, 1984.  Service treatment records are silent as to any complaints, treatment or clinical diagnosis for low back disorder.  July 1985 service treatment records reflect that the Veteran reported discomfort with walking due to a bilateral knee condition.

April 2004 private treatment records reflect that the Veteran denied back pain.  The Veteran had been helping a co-worker carry an appliance, which dropped and fell directly on the Veteran's left knee, thus injuring his left knee.  The Veteran did not complain of any pain or injury to his low back.  The treatment provider noted that Veteran walked with a slight limp on his left side.

In a June 2005 private medical record, a treatment provider noted that the Veteran walked with a slight ataxic gait on the left.  Treatment providers in a November 2005 and an August 2006 private medical record, noted that the Veteran walked with a slight antalgic gait on the left.

Post service treatment records reflect that the Veteran was diagnosed with degenerative disc and joint disease of the lumbar spine with bilateral radiculopathy in March 2013, and complained of low back pain from January 2015.  Treatment records prior to March 2013 do not reflect complaints of low back pain or treatment of a low back disorder.

January 2015 private medical treatment records reflect that the Veteran admitted to back pain.  The treatment record is silent as to any treatment or diagnosis for a low back disorder.

In an October 2006 private medical record, a treatment provider noted that the Veteran's gait had good heel-toe pattern with minimal hesitation on left.  Later in an October 2006 correspondence, a private medical treatment provider noted that in regards to the Veteran's gait, the Veteran ambulated without an assistive device and at times without a dynamic knee brace with a shortened stance phase to the left lower extremity.

The Veteran was afforded a VA examination in March 2013, which reflected a diagnosis of degenerative disc and joint disease of the lumbar spine with bilateral lumbar radiculopathy.  The Veteran reported that he began noticing that he had low back pain on either side of his spine since 1995.  His back would hurt him when walking any distance, bending over, engaging in yard work or prolonged standing.  He reported that he did not realize that he was walking funny until he went to rehabilitation after his left knee surgery, when a physical therapist observed him walking without his knee brace on.  The examiner noted that there was no observed gait abnormality.  The examiner opined that it was less likely than not that the Veteran's low back disorder was either caused by or aggravated by his service-connected bilateral knee disability.  The examiner was unable to correlate the Veteran's low back condition to his service-connected bilateral knee disability because significant gait impairment was not observed, and because there was an absence of prolonged gait impairment related to the Veteran's service-connected bilateral knee condition.  The examiner opined that the Veteran's current low back condition diagnosed as degenerative disc and joint disease of the lumbar spine was more reasonably attributed to routine biomechanical wear and tear as a process of aging and to Veteran's body habitus (overweight).  The examiner did not discuss the Veteran's history of an altered gait.

The Veteran was afforded a VA examination in August 2017, which reflected a diagnosis of degenerative arthritis of the spine.  The Veteran reported that he began noticing back pain in 1994 to 1995, and got an elastic belt to treat his low back condition.  The Veteran reported that he worked for an asphalt company, shoveling asphalt for 14 years.  The company supplied the Veteran with a back brace.  The Veteran began treatment for his low back condition in 1999.  The examiner opined that the Veteran's low back disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected knee condition.  In addition, the Veteran's low back disorder clearly and unmistakably was not aggravated beyond its natural progression by an in-service event, injury or illness, or knee condition.

The August 2017 examiner noted that the mechanism by which a knee disorder might contribute to, cause, or aggravate a low back condition involves impairment of gait.  Although, the examiner considered the Veteran's history of an altered gait, the examiner noted that generally speaking, gait impairment must be of a significant degree and of a prolonged nature in order to cause or permanently worsen (aggravate) a back condition.

The August 2017 examiner referenced medical literature, which stated that:

There is no clear evidence to suggest that an injury to lower extremity would have any significant impact on the uninjured (part of the body) unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp).  In order for this type of gait to have impact on the another region, it is likely that the abnormal gait or limp would need to be present over an extended period of time - years.  A temporary abnormality in gait, e.g. a limp over a relatively short period of time of weeks or months is unlikely to have any effect.  Increased body weight (obesity) does.

The August 2017 examiner noted that the Veteran had an episode of acute abnormality in gait following his knee surgery, but subsequently the Veteran's gait became normal, which was consistent with the March 2013 VA examination.  In the absence of prolonged gait impairment related to the Veteran's service-connected bilateral knee condition, the examiner was unable to correlate the Veteran's low back condition to the Veteran's bilateral knee condition.  The examiner noted that there was no gait impairment noted on current examination.  The examiner noted that there was no other biologically plausible mechanism known to the examiner by which a bilateral knee condition would cause or aggravate a low back condition.  The examiner opined that the Veteran's current low back condition, diagnosed as degenerative disc and joint disease of the lumbar spine, was more reasonably attributed to routine biomechanical wear and tear as a process of aging and to the Veteran's body habitus (overweight).

Based on the evidence as outlined above, the Board finds that the Veteran's current low back disorder did not have its onset in service and is not related to the Veteran's service-connected bilateral knee disability, and therefore, service connection for a low back disorder is not warranted.

The Veteran was a member of the National Guard between January 1983 and January 1989 and had periods of ACDUTRA from June 16, 1983 to August 6, 1983 and June 21, 1984 to August 9, 1984.  As previously discussed, although service treatment records reflect that the Veteran admitted difficulty walking because of his knees in July 1985, service treatment records are silent as to any complaints, treatment or clinical diagnosis for a low back disorder.

The record does not establish a clear date as to the onset of the Veteran's low back disorder.  However, the Veteran testified that his low back pain started in 1992 to 1994.  Post service treatment records reflect that the Veteran was diagnosed with degenerative disc and joint disease of the lumbar spine with bilateral radiculopathy in March 2013, and that he complained of low back pain from January 2015.  Treatment records prior to March 2013 do not reflect complaints of low back pain or treatment of a low back disorder.

The August 2017 medical opinion establishes that the Veteran's low back disorder did not have its onset during any period of active service, ACDUTRA or INACDUTRA and was not caused or aggravated by his bilateral knee disability.  The August 2017 opinion is competent, credible and probative, and coupled with the other medical evidence of record including service records, VA treatment records, and lay evidence, supports a conclusion that service connection for a low back disorder is not warranted.  There is no contrary medical opinion of record.

The August 2017 VA examiner's opinion that the Veteran's current low back disorder does not relate to service or his service-connected bilateral knee disability is probative, even with consideration of the Veteran's contention that he has an altered gait due to his bilateral knee disability which caused his low back disorder.  The Veteran is not medically trained and is therefore not qualified to opine competently about medical etiology.  Although the Veteran claims that his low back disorder is related to his service-connected bilateral knee disability, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, low back disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology.  The origin or cause of the Veteran's low back disorder is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus.  Jandreau, 492 F.3d at 1376-1377; see also Davidson, 581 F.3d at 1316.

The Board observes that the August 2017 VA examiner reviewed the Veteran's history of an altered gait, and observed that the Veteran did not have current gait impairment.  Based on the Veteran's medical history and current physical examination, the examiner was unable to correlate the Veteran's low back disorder to the Veteran's service-connected bilateral knee disability or to any active service, ACDUTRA or INACDUTRA.

In summary, the preponderance of the evidence is against the claim.  The evidence of record does not establish that the Veteran's current low back disorder developed as a result of an established event, injury, or disease during ACDUTRA service nor as a result of an injury during INACDUTRA service.  The evidence of record weighs against a finding of a nexus between the Veteran's low back disorder and his active military service or his service-connected bilateral knee disability.  The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus, that doctrine is not applicable.  The Veteran's claim of entitlement to service connection for low back disorder is not warranted.

IV. Service Connection for a Bilateral Foot Disability

The Veteran seeks service connection for his bilateral foot disability.  The Veteran asserts that his bilateral foot disability is related to an in-service injury.  During the March 2017 Board hearing, the Veteran testified that he injured his feet during a six-mile run in service.  The Veteran testified that he has had continuous pain in his feet since service, and he currently receives treatment for pain in his feet.

The Veteran was a member of the National Guard between January 1983 and January 1989 and had periods of ACDUTRA from June 16, 1983 to August 6, 1983 and June 21, 1984 to August 9, 1984.  Service treatment records reflect treatment for stress fractures of the right and left foot from July 1983.  Service treatment records in July 1983 reflect that the Veteran had a stress fracture of the first metatarsal of the left foot, and a stress fracture of the third metatarsal of the right foot.  Service treatment records in June 1984 reflect that the Veteran reported that he had been treated twice since he fractured his feet in basic training.  The Veteran reported that he had soreness after a lot of walking and standing.  The Veteran further reported that he could not walk flat on his right foot, and that he had to walk on the outside edge of the foot.  Service treatment records in July 1985 reflect that the Veteran noted he had no current problems with his feet.

Post service treatment records reflect a diagnosis of bilateral plantar fasciitis and bone spur calcaneal from January 2015.

The Veteran was afforded a VA examination in September 2011.  The examiner noted that the Veteran reported bilateral foot pain, but no pathology could be found to render a diagnosis.  The examiner noted that since no current foot problems were identified upon examination, an opinion could not be rendered regarding whether the stress fractures of both feet sustained during the Veteran's basic training had caused the Veteran's current foot problems.

Private treatment records in January 2015 reflect that the Veteran was diagnosed with bilateral plantar fasciitis and bone spur calcaneal.  Private treatment records in September 2015 reflect that the Veteran was diagnosed with recurrent bilateral plantar fasciitis, sesamoiditis, instability in his ankle and foot, and plantar fascial fibromatosis.

The Veteran was afforded a VA examination in August 2017, which reflected a diagnosis of bilateral plantar fasciitis since 2015.  The Veteran reported that he injured his feet in 1984 during basic training in active duty service.  The Veteran stopped working in December 1997 due to his feet and his low back condition.  The Veteran reported that he began seeing a podiatrist in 2015, and was given arch support/insoles with built up heels.  The examiner opined that the Veteran's bilateral foot condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner also opined that the Veteran's bilateral foot condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected knee disability.  The examiner also opined that the Veteran's bilateral foot condition was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury or illness (including knee condition).

The August 2017 examiner opined that the Veteran did not have residuals from his 1983 injury in service.  The examiner noted that the July 1985 service treatment records reflected that the Veteran did not have any current problems with his feet.  Subsequent x-rays, including an August 2017 x-ray, were negative for pathology, and revealed that the Veteran no longer had any stress fractures.  Therefore, the examiner opined that the Veteran's stress fractures had healed, which was consistent with the July 1985 service treatment records.

The August 2017 examiner opined that the Veteran's subsequent diagnosis of plantar fasciitis, bone spur calcaneal, and sesamoiditis in 2015, were likely due to his work after service.  The examiner noted that these conditions were not present in service.  The examiner noted that the Veteran stated that in 1989 he worked in construction and shoveled very hot asphalt.  The Veteran reported that he stopped working in December 1997 due to feet and back pain.  The Veteran did not see any doctor for his back or feet that required him to stop working.  The examiner noted that the Veteran was diagnosed with plantar fasciitis and sesamoiditis 30 years after the Veteran left service.  The examiner opined that the Veteran's bilateral foot condition was due to overuse and wear and tear due to the work that the Veteran did after he left service.

Based on the evidence as outlined above, the Board finds that the Veteran's current bilateral foot disability did not have its onset in active service, ACDUTRA or INACDUTRA, and therefore, service connection for a bilateral foot disability is not warranted.

Service treatment records are silent as to any complaints, treatment or clinical diagnosis for plantar fasciitis, bone spur calcaneal, or sesamoiditis.  Although, service treatment records reflect that the Veteran had a bilateral stress fracture during ACDUTRA, the Board finds that the August 2017 VA examination establishes that the Veteran's bilateral stress fracture during ACDUTRA is not related to the Veteran's current bilateral foot condition, to include plantar fasciitis.

The August 2017 opinion is competent, credible and probative, and coupled with the other medical evidence of record including the service records, VA treatment records, and lay evidence, supports a conclusion that service connection for a bilateral foot disability is not warranted.  There is no contrary medical opinion of record.

The August 2017 VA examiner's opinion that the Veteran's current bilateral foot disability does not relate to service is probative, even with consideration of the Veteran's contention that he has had bilateral foot pain since service.  The Veteran is not medically trained and is therefore not qualified to opine competently about medical etiology.  Although the Veteran claims that his bilateral foot condition is related to his injury in service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  Jandreau, supra; Davidson, supra.  However, foot disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology.  The origin or cause of the Veteran's bilateral foot disability is not a simple question that can be determined based on mere personal observation by a layperson, the Veteran's lay assertion is not competent to establish a nexus.  Jandreau, supra; see also Davidson, supra.

In summary, the preponderance of the evidence is against the claim.  The evidence of record does not establish that the Veteran's current bilateral foot disability developed as a result of an established event, injury, or disease during ACDUTRA service nor as a result of an injury during INACDUTRA service.  The evidence of record weighs against a finding of a nexus between the Veteran's bilateral foot disability and his active military service.  The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus, that doctrine is not applicable.  The Veteran's claim of entitlement to service connection for bilateral foot disability is not warranted.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral foot disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


